Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 7:
	The claims will remain rejected under Section 103 for the same reasons as discussed in the Final Office Action of 5/16/2022.

Continuation of 12:
Applicant’s arguments, see amendment, filed 7/8/2022, with respect to the Objection of Claim 13 have been fully considered and are persuasive.  The objection has been withdrawn. 
Applicant's other arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
Applicant argues the cited portions of Kirby fail to establish that a person skilled in the art would know the influence of temperature rate during heat treatments in a manner that would lead them to the process recited by claim 1.  Regarding the “influence” of the temperature rate, the claiming of a new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In in re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). MPEP 2112 I.
Applicant argues Kirby does not teach that the rate of heat treatment of both an EBC and an abradable layer may be used to tailor the porosity or density of each of the EBC and abradable layers separately from each other, does not identify a process in which an EBC is heat treated with a different heating rate than that of a heat treatment of an abradable layer deposited on the heat treated EBC, and does not teach where the heat treatment of an as-deposited abradable coating is at a second controlled rate that maintains a porosity of the heat treated abradable coating as compared to the as-deposited abradable coating. Applicant argues Kirby does not provide any guidance that would lead a person skilled in the art to heat treat an EBC layer at a first controlled rate prior to the deposition of an abradable layer, and then deposit and heat treat an abradable layer on the EBC layer at a second controlled rate less than the first controlled rate, where heating at the second controlled rate maintains a porosity of the heat treated abradable coating as compared to the as-deposited abradable coating.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Kirby teaches sintering of the abradable coating at a rate of 1-15 degrees C per min, corresponding to the claimed second controlled rate ([0093]), and Oboodi teaches sintering an EBC layer at a rate exceeding 300 degrees C per min, corresponding to the first controlled rate ([0056]), i.e. the second controlled rate is less than the first controlled rate. Kirby teaches in the sintering process of the as-deposited abradable coating coarse particles act to take away the driving force for densification during the heat treatment such that the product is a porous layer, i.e. the heat treating maintains a porosity of the heat treated coating as compared to the as-deposited coating. 
	Applicant argues one of ordinary skill in the art in possession of Kirby would have consciously avoided modifying the heat treatment step of Kirby to include the heat treatment step of Oboodi, because Kirby teaches away from such a modification. Applicant argues one of ordinary skill in the art would not have been motivated to substitute the higher temperature, rapid heating of Oboodi for any of the drying, burning out of organic processing aids, or sintering steps of Kirby with an expectation of success, because Kirby describes a complete method for forming and densifying the coating layers according to the slurry deposition cycle.    In response to applicant’s argument, Kirby teaches an embodiment of heat treating the as-deposited EBC following the deposition of the as-deposited EBC on the substrate to form a heat treated EBC; and subsequently depositing an abradable coating on the heat treated EBC to form an as-deposited abradable coating ([0056], [0105}).  Contrary to applicant’s argument, the sintering conditions of [0103] in Kirby are directed to the embodiment of sintering the abradable coating. As discussed in the rejection, Oboodi teaches known sintering conditions in the art for EBC layers which provides motivation to one of ordinary skill in the art to apply these conditions in the embodiment of Kirby wherein the EBC layer is sintered before the abradable coating is deposited.
	Applicant argues the rejection of the dependent claims includes the same deficiencies; however, this is not convincing as discussed above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712